

EXECUTION VERSION
 
SERVICES AGREEMENT
 
This Services Agreement (this “Agreement”), dated as of October 12, 2009, is
entered into by and between ACN, Inc., a Michigan corporation (“ACN”), and
WorldGate Communications, Inc., a Delaware corporation (“WorldGate”). Each of
ACN and WorldGate are sometimes hereinafter referred to as a “Party” and
collectively as the “Parties.”
 
WITNESSETH:
 
WHEREAS, in connection with certain commercial and other relationships between
WorldGate and ACN, ACN desires to provide, and WorldGate desires to receive,
and  WorldGate desires to provide, and ACN desires to receive, certain products
and services, that each may provide or receive from the other from time to time,
on such terms and conditions as set forth herein.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
ARTICLE I

 
AGREEMENT TO PROVIDE PRODUCTS AND SERVICES
 
1.1          Definitions.  When used in this Agreement, the following terms
shall have the meanings assigned to them in this Section 1.1.
 
(a)           “ACN Entities” means ACN and its direct or indirect subsidiaries.
 
(b)           “Loss” means any and all liabilities, damages, claims, losses,
charges, fines, actions, suits, proceedings, deficiencies, taxes, interest,
penalties and reasonable costs and expenses (including without limitation
reasonable attorney’s fees and disbursements).
 
(c)           “Provider” means a WorldGate Entity or an ACN Entity, as the case
may be, when such party is providing Services (as defined below) pursuant to the
terms of this Agreement.
 
(d)           “Recipient” means a WorldGate Entity or an ACN Entity, as the case
may be, when such party is receiving Services pursuant to the terms of this
Agreement.
 
(e)           “Related Persons” mean directors, officers, employees,
representatives, members, shareholders, partners, attorneys, accountants,
agents, heirs, successors and assigns.
 
(f)            “WorldGate Entities” means WorldGate and its direct or indirect
subsidiaries.

 

--------------------------------------------------------------------------------

 

1.2           The ACN Entities shall provide to the applicable WorldGate Entity
the products and services set forth on Annex A hereto (the “ACN
Services”).  Annex A may be amended from time to time to add any additional
products or services reasonably requested by WorldGate (in which event such
products or services shall be added as ACN Services subject to the terms and
conditions of this Agreement) or to modify or delete ACN Services.  Product and
service upgrades and improvements that the ACN Entities provide to its own
internal organization shall be made available to the WorldGate Entities to the
extent that the Parties mutually agree upon the price of any such upgrade or
improvement.
 
1.3           The WorldGate Entities shall provide to the applicable ACN
Entities the products and services set forth on Annex B hereto (the “WorldGate
Services” and together with the ACN Services, the “Services”). Annex B may be
amended from time to time to add any additional products or services reasonably
requested by ACN (in which event such products or services shall be added as
WorldGate Services subject to the terms and conditions of this Agreement) or to
modify or delete WorldGate Services.  Product and service upgrades and
improvements that the WorldGate Entities provide to its own internal
organization shall be made available to the ACN Entities to the extent that the
Parties mutually agree upon the price of any such upgrade or improvement.
 
1.4           The Parties have set forth on Annex A and Annex B the time period
during which the Services will be provided (if different from the term of the
Agreement as set forth in Section 3.1), a description of the Service to be
provided, the fee, if any, for such Service (the “Applicable Fee”), which shall
not be greater than the good faith estimate of fair market value for such
Service as determined by the mutual consent of the Parties, and any other terms
applicable thereto.
 
1.5           Each Provider shall provide the Services with the same degree of
skill, attention and care as it exercises in performing the same or similar
services for itself. Except as set forth in this Section 1.5 and as explicitly
provided in any Annex to this Agreement, no Provider makes any warranties,
express or implied, with respect to the Services to be provided by such Provider
pursuant to this Agreement.
 
1.6           Except as set forth in any Annex to this Agreement, all employees
and representatives of the Provider shall be deemed for purposes of all
compensation and employee benefits matters to be employees or representatives of
such Provider and not employees or representatives of the Recipient.  Except as
set forth in any Annex to this Agreement, in performing the Services, such
employees and representatives shall be under the direction, control and
supervision of the Provider (and not the Recipient) and the Provider shall have
the sole right to exercise all authority with respect to the employment
(including termination of employment), assignment and compensation of such
employees and representatives.
 
1.7           Nothing in this Agreement shall preclude a Recipient from
obtaining, in whole or in part, services of any nature that may be obtainable
from the Provider, from its own employees or from providers other than the
Provider.
 
1.8           In providing the Services, the Provider, as it deems necessary or
appropriate in its reasonable judgment, may (a) use the personnel of the
Provider and (b) employ the services of third parties to the extent such third
party services are routinely utilized to provide similar services to other
businesses of the Provider or are reasonably necessary for the efficient
performance of any of such Services. The Provider will only employ the services
of third parties who have entered into non-disclosure agreements that obligate
such third parties to maintain the confidentiality of the Recipient’s
confidential information and that prohibit the third party from using such
confidential information for any purpose other than in connection with providing
the Services. The Recipient may retain at its own expense its own consultants
and other professional advisers.

 
2

--------------------------------------------------------------------------------

 
 
1.9           If there is an unavoidable conflict between the immediate needs of
the Provider and those of the Recipient as to the use of or access to a
particular Service to be provided by the Provider, the Provider shall have the
right, in its sole discretion, to establish reasonable priorities, at particular
times and under particular circumstances, as between the Provider and the
Recipient. In any such situation, the Provider shall provide notice to the
Recipient of the establishment of such priorities at the earliest practicable
time.
 
1.10         The Recipient shall, in a timely manner, take all such actions as
may be reasonably necessary or desirable in order to enable or assist the
Provider in the Provider’s provision of Services, including providing necessary
information and specific written authorizations and consents, and the Provider
shall be relieved of its obligations hereunder to the extent that the
Recipient’s failure to take any such action renders performance by the Provider
of such obligations unlawful or impracticable.
 
ARTICLE II
 
Compensation; Payment.
 
2.1           As consideration for the provision of the Services, the Recipient
shall, for each Service performed, pay the Provider the Applicable Fee for such
Service set forth in Annex A or Annex B, as the case may be. In addition to the
Applicable Fee, the Provider shall also be entitled to reimbursement from the
Recipient upon receipt of reasonable supporting documentation for all reasonable
and necessary out-of-pocket expenses incurred in connection with the Provider’s
provision of the Services that are not included as part of the Applicable Fee
(“Expenses”).  In the event the Service is terminated, the Applicable Fee will
be prorated for the number of days of Service received in the calendar month
(based on a thirty day month) in which the Service is terminated.
 
2.2           Annex A or Annex B, as the case may be, will set forth the timing
for the submission of invoices for the Applicable Fee and Expense for any
Services and the payment terms applicable to each such invoice.  Each invoice
shall include a summary list of the previously agreed upon Services for which
there is an Applicable Fee together with such documentation as may reasonably be
required by the Recipient to verify the amount of any Expenses and that such
Expenses were incurred in connection with providing the Services.  Payment of
all invoices in respect of Services and Expenses shall be made by check or
electronic funds transmission in U.S. Dollars. All payments shall be made to the
account designated in the invoice by the Provider to the Recipient.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Term; Termination.
 
3.1           Subject to the further provisions of this Article III and except
as expressly provided with respect to a specific Service in Annex A or Annex B,
this Agreement shall commence on the date first set forth above and terminate,
unless renewed pursuant to the following sentence, one (1) year
thereafter.  This Agreement will automatically renew for successive one-year
terms, unless one party delivers to the other party a notice of its intention to
terminate this Agreement not less than sixty (60) days prior to the end of the
then-current term.
 
3.2           Notwithstanding anything to the contrary contained herein or in
Annex A or Annex B, the Recipient may terminate any individual Service on a
Service-by-Service basis (and/or location-by-location basis where an individual
Service is provided at multiple locations of Recipient) upon prior written
notice to the Provider identifying the particular Service (or location) to be
terminated and the effective date of termination, which date shall be not less
than thirty (30) days after receipt of such notice.
 
3.3           This Agreement may be terminated as to all of the Services prior
to the expiration of the term of this Agreement as set forth in Section 3.1,
upon written notice as set forth below:
 
(a)           by the Provider, if the Recipient fails to pay any invoice within
ninety (90) days following the date when payment of such invoice is due unless
the Recipient is disputing such invoice in good faith; or
 
(b)           by either Party, if the other Party commits a material breach of
any provision of this Agreement and such material breach continues for a period
of thirty (30) days following a written request to cure such breach.
 
3.4           Following any termination of this Agreement, each Provider shall
cooperate in good faith with the Recipient to transfer records and take all
other actions reasonably requested by the Recipient to enable the Recipient to
make alternative arrangements for the provision of products or services
substantially consistent with the Services provided pursuant to this Agreement.
 
3.5           Each Recipient specifically agrees and acknowledges that all
obligations of the Provider to provide each Service for which the Provider is
responsible hereunder shall immediately cease upon the termination of this
Agreement. Upon the cessation of the Provider’s obligation to provide any
Service, the Recipient shall immediately cease using, directly or indirectly,
such Service (including any and all software of the Provider or third party
software provided through the Provider, telecommunications services or
equipment, or computer systems or equipment).
 
3.6           Upon termination of a Service with respect to which the Provider
holds books, records or files, including current or archived copies of computer
files, owned by the Recipient and used by the Provider in connection with the
provision of a Service to the Recipient, the Provider will return all of such
books, records or files as soon as reasonably practicable; provided, however,
that the Provider may make a copy, at its expense, of such books, records or
files for archival purposes only.

 
4

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Liability and Indemnity.
 
4.1           Each Provider’s maximum liability to, and the sole remedy of, the
Recipient for breach of this Agreement or otherwise with respect to Services is
a refund of the price paid for the particular Service or, at the option of the
Recipient, a redelivery (or delivery) of the Service, unless the breach arises
out of the bad faith, gross negligence, fraud or willful misconduct of the
Provider.
 
4.2           The Provider hereby agrees to indemnify, defend and hold the
Recipient and its Related Persons harmless from and against Losses incurred by
the Recipient, resulting from any demand, claim, lawsuit, action or proceeding
for a breach by Provider of any representation, warranty, covenant or agreement
contained in this Agreement (including any Annex to this Agreement) or for bad
faith, gross negligence, fraud or willful misconduct of the Provider.  The
Provider’s liability under this Section 4.2 shall be subject to the provisions
of Section 4.4.
 
4.3           The Recipient hereby agrees to indemnify, defend and hold the
Provider and its Related Persons harmless from and against Losses incurred by
the Provider, resulting from any demand, claim, lawsuit, action or proceeding
relating to any such person’s conduct in connection with the Provider’s
provision of Services to the Recipient under this Agreement, provided that such
conduct was expressly required by this Agreement or by the Recipient’s direction
and did not constitute bad faith, gross negligence, fraud or willful misconduct
or breach of this Agreement by the Provider.  The Recipient’s liability under
this Section 4.3 shall be subject to the provisions of Section 4.4.
 
4.4           Notwithstanding anything in this Agreement or any Annex to the
contrary, neither the Provider nor the Recipient shall be liable for any
special, incidental or consequential damages of any kind whatsoever, including
but not limited to loss of profits, business interruptions and claims of
customers.
 
4.5           Notice Of Claims.
 
(a)           ACN agrees to notify WorldGate promptly in writing upon the
receipt by any ACN Entity of notice of any pending or threatened claim or
proceeding, including without limitation any audit or assessment with respect to
taxes, which arise out of, in connection with or result from the activities
contemplated hereby for which any WorldGate Entity has agreed to indemnify any
ACN Entity or their respective Related Persons.  ACN further agrees to
reasonably cooperate and assist and to instruct its employees, counsel and
advisors to reasonably assist the WorldGate Entities in the defense of such
claims or proceedings to the extent permitted by applicable law.  The WorldGate
Entities shall be entitled to participate, at its expense, in the defense of its
interest in any such claim or proceeding.

 
5

--------------------------------------------------------------------------------

 

(b)           WorldGate agrees to notify ACN promptly in writing upon the
receipt by any WorldGate Entity of notice of any pending or threatened claim or
proceeding, including without limitation any audit or assessment with respect to
taxes, which arise out of, in connection with or result from the activities
contemplated hereby for which any ACN Entity has agreed to indemnify any
WorldGate Entity or their respective Related Persons.  WorldGate further agrees
to reasonably cooperate and assist and to instruct its employees, counsel and
advisors to reasonably assist the ACN Entities in the defense of such claims or
proceedings to the extent permitted by applicable law.  The ACN Entities shall
be entitled to participate, at its expense, in the defense of its interest in
any such claim or proceeding.


ARTICLE V
 
Miscellaneous.
 
5.1           Proprietary Information. Each Party agrees to maintain, and shall
cause its direct and indirect subsidiaries and its and their Related Persons to
maintain, the confidentiality of all non-public information relating to the
other Party, its direct and indirect subsidiaries, its affiliates or any third
party that may be disclosed by a Party, its direct and indirect subsidiaries,
its affiliates or any third party to the other Party or its direct and indirect
subsidiaries in connection with the performance of the Services hereunder and to
use such information solely for the purposes of providing or receiving the
Services hereunder; provided that, either Party or its direct and indirect
subsidiaries and its and their Related Persons may make such disclosure if
required by law or the rules of any securities exchange or market.  Each Party
and its direct and indirect subsidiaries shall retain the entire right, interest
and title to its proprietary information.  No license under any patent,
copyright, trademark, other intellectual property right or any application
therefor, is hereby granted or implied by the provision of Services to the
Recipient.
 
5.2           Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each Party to this Agreement, or in the
case of a waiver, by the Party against whom the waiver is to be effective. No
failure or delay by any Party in exercising any right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. To the maximum extent permitted by Law, (a) no
waiver that may be given by a Party shall be applicable except in the specific
instance for which it was given and (b) no notice to or demand on one Party
shall be deemed to be a waiver of any obligation of such Party or the right of
the Party giving such notice or demand to take further action without notice or
demand.
 
5.3           Assignment.  Neither this Agreement nor any of the rights and
obligations of the Parties hereunder may be assigned by either of the Parties
hereto without the prior written consent of the other Party hereto, except that
an assignment by operation of law in connection with a merger or consolidation
shall not require the consent of the other Party hereto. Notwithstanding the
foregoing, each of the Parties shall remain liable for all of their respective
obligations under this Agreement. Subject to the first sentence of this Section
5.3, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns and no
other person shall have any right, obligation or benefit hereunder. Any
attempted assignment or transfer in violation of this Section 5.3 shall be void.

 
6

--------------------------------------------------------------------------------

 
 
5.4           Entire Agreement. This Agreement, the Annexes and the documents,
instruments and other agreements specifically referred to herein or delivered
pursuant hereto, set forth the entire understanding of the Parties hereto with
respect to the subject matter hereof.  Any and all previous agreements and
understandings between or among the Parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement.
 
5.5           Notices.  Any notice, request, demand, waiver, consent, approval
or other communication which is required or permitted hereunder shall be in
writing and shall be deemed given (a) on the date established by the sender as
having been delivered personally, (b) on the date delivered by a private courier
as established by the sender by evidence obtained from the courier, (c) on the
date sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications, to be valid, must be
addressed as follows:
 
 
If to WorldGate:

 
 
WorldGate Communications, Inc.

 
3190 Tremont Avenue

 
Trevose, Pennsylvania 19053

 
Telephone: (215) 354-5106

 
Facsimile: (215) 354-1049

 
Attn: General Counsel

 
 
If to ACN:

 
 
ACN, Inc.

 
1000 Progress Place

 
Concord, North Carolina 28025

 
Telephone: (704) 260-3434

 
Facsimile: (704) 260-3304

 
Attn:  General Counsel – North America

 
or to such other address or to the attention of such person or persons as the
recipient Party has specified by prior written notice to the sending Party.  If
more than one method for sending notice as set forth above is used, the earliest
notice date established as set forth above shall control.
 
5.6           No Third Party Beneficiaries. No provision of this Agreement is
intended to confer upon any person other than the Parties hereto any rights or
remedies hereunder; and nothing herein expressed or implied shall give or be
construed to give any person or entity (including, without limitation, any
Seconded Employee contemplated by Annex A-1), other than the Parties hereto and
the other indemnified persons (as contemplated by Sections 4.2 and 4.3), and
each of their respective heirs, executors, administrators, legal
representatives, successors and permitted assigns, any legal or equitable rights
hereunder.

 
7

--------------------------------------------------------------------------------

 
 
5.7           Headings. All captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.
 
5.8           Counterparts.  This Agreement may be executed in two or more
counterparts (delivery of which may occur via facsimile or as an attachment to
an electronic mail message in “pdf” or similar format), each of which shall be
binding as of the date first written above, and, when delivered, all of which
shall constitute one and the same instrument.  This Agreement and any other
certificate, instrument, agreement or document required to be delivered pursuant
to this Agreement, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or as an attachment to an
electronic mail message in “pdf” or similar  format, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any Party, the
other Party shall re-execute original forms of this Agreement and any other
certificate, instrument, agreement or document required to be delivered pursuant
to this Agreement, and any amendments hereto or thereto, and deliver them to the
other Party.  No Party shall raise the use of a facsimile machine or electronic
mail attachment in “pdf” or similar format to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or as an attachment to an electronic mail
message as a defense to the formation of a contract and each such Party forever
waives any such defense.  A facsimile signature or electronically scanned copy
of a signature shall constitute and shall be deemed to be sufficient evidence of
a Party’s execution of this Agreement, without necessity of further proof.  Each
such copy shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.
 
5.9           Severability; Enforcement. Any provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
5.10         Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof and that each Party shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity.
 
5.11         Consent to Jurisdiction.  Each Party irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting the City of
Wilmington, Delaware, for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Each Party
further agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding with respect to
any matters to which it has submitted to jurisdiction in this Section 5.11. Each
Party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the state and federal courts sitting the
City of Wilmington, Delaware and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

 
8

--------------------------------------------------------------------------------

 
 
5.12         Governing Law.  This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Delaware, without
giving effect to any choice of law or conflict of laws rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
 
5.13         Waiver of Jury Trial.  Each Party hereby waives to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any litigation directly or indirectly arising out of, under or in
connection with this Agreement, any transaction contemplated hereby or any
dispute relating hereto. Each Party (a) certifies that no representative, agent
or attorney of the other Party has represented, expressly or otherwise, that
such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other Party hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 5.13.
 
5.14         Independent Contractor. Nothing contained in this Agreement shall
be deemed or construed to create a partnership or joint venture, to create the
relationships of employee/employer or principal/agent, or otherwise create any
liability whatsoever of either Party with respect to the indebtedness,
liabilities, obligations or actions of the other or any of their Related
Persons, or any other person or entity.
 
5.15         Survival.  The provisions of Article II through and including
Article V shall survive the expiration or earlier termination of this Agreement
for any reason whatsoever.
 
5.16         Force Majeure.
 
(a)           The Provider shall not be in default hereunder by reason of any
failure or delay in the performance of its obligations hereunder where such
failure or delay is due to any cause beyond its reasonable control, including,
but not limited to, strikes, labor disputes, civil disturbances, riot,
rebellion, invasion, epidemic, hostilities, war, embargo, natural disaster, acts
of God, acts of terrorism, flood, fire, sabotage, accident, delay in
transportation, loss and destruction of property, intervention by governmental
entities, change in laws, regulations or orders, other events or any other
circumstances or causes beyond the Provider’s reasonable control.
 
(b)           Upon learning of the occurrence of such event of force majeure,
the Provider shall promptly notify the Recipient, either orally or in
writing.  In the event of any failure or delay in performance of the Services,
the Provider shall use its reasonable best efforts to restore the Services as
soon as may be reasonably possible in accordance with its existing contingency
plans for such Services. The Recipient shall not be liable for payment of any
Applicable Fees or Expenses during the period in which the Services could not be
provided by reason of force majeure.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement by
their duly authorized officers as of the date first set forth above.
 

 
ACN, INC.,
 
a Michigan corporation
     
By:  
   /s/ Dave Stevanovski
   
Name: Dave Stevanovski
   
Title:  Vice President, and Chief Operating Officer, North America
     
WORLDGATE COMMUNICATIONS, INC.,
 
a Delaware corporation
     
By:  
/s/ Christopher V. Vitale
   
Name: Christopher V. Vitale
   
Title: SVP, General Counsel and Secretary

 
 
10

--------------------------------------------------------------------------------

 

Annex A
 
ACN Services


Table of Contents
Annex A-1 – Secondment Services
Annex A-2 – Use of EMI Test Chamber
Annex A-3 – Administrative and Travel Support
Annex A-4 – Real Estate Co-Location and Customer Operations Services
Annex A-5 – Provisioning of VOIP Communication Devices

 
 
 

--------------------------------------------------------------------------------

 


Annex A-1
Secondment Services


ARTICLE I

 
DEFINITIONS
 
1.1          Definitions.  When used in this Annex A-1, the following terms
shall have the meanings assigned to them in this Section 1.1.
 
(a)           “Direct Payroll Costs” shall mean, with respect to any Seconded
Employee, the gross amount of all salaries and wages, employee benefit program
costs and other compensation with respect to such Seconded Employee and all
applicable fees, taxes, and other amounts owed to third parties as a result of
the employment of such Seconded Employee, including federal, state and local
income tax withholding, contributions pursuant to the Federal Insurance
Contribution Act and Federal Unemployment Tax Act, workers’ compensation,
unemployment insurance, other withholding or other payments required by federal,
state or local law or regulations, and all payments to applicable pension and
welfare plans and other employee fringe benefit outlays, including but not
limited to, direct premiums to Plans and claims for self-funded plans on an
individual level or, if required by the design of the relevant Plan, such
benefit costs as ACN reasonably determines using its usual methods of cost
accounting.
 
(b)           “Indirect Payroll Costs” shall mean with respect to any Seconded
Employee, all reasonable costs, other than Direct Payroll Costs, associated with
the compensation of or benefits provided to such Seconded Employee, including
allocable general administrative and overhead costs arising in connection with
the employment and compensation of such Seconded Employee, as reasonably
determined by ACN using its usual methods of cost accounting.
 
(c)           “Out-of-Pocket Expenses” means, with respect to any Seconded
Employee, any actual out-of-pocket expenses that are incurred by such Seconded
Employee or by the applicable ACN Entity in the course of such Seconded
Employee’s performance of his or her duties and paid or reimbursed by such
applicable ACN Entity, as reasonably determined by ACN using its usual methods
of cost accounting.
 
(d)           “Payroll Costs” means Direct Payroll Costs, Indirect Payroll Costs
and Out-of-Pocket Expenses.  For any Seconded Employee, the Payroll Costs may
consist of a portion of Direct Payroll Costs, Indirect Payroll Costs and
Out-of-Pocket Expenses associated with such Seconded Employee as reasonably
determined by ACN in good faith to reflect an equitable sharing of the costs
associated with such Seconded Employee based on the facts and circumstances,
including, without limitation, the time spent by the Seconded Employee on
matters relating to the business of WorldGate.
 
(e)           “Person” means an individual, a corporation, a partnership, a
limited liability company, an association, a trust or other entity or
organization.

 
 

--------------------------------------------------------------------------------

 
 
(f)            “Plans” means all employee benefit plans, as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended,
and all other plans, policies, and arrangements which the ACN Entities maintain
on behalf of or makes available to the Seconded Employees on or after the date
hereof.
 
(g)           “Seconded Employee” means any employee of any ACN Entity listed on
Exhibit 1 to this Annex A-1, as such exhibit may be amended or supplemented from
time to time by mutual agreement of the Parties.
 
ARTICLE II

 
SECONDED EMPLOYEE SERVICES
 
2.1           Seconded Employee Services.  Upon the terms and subject to the
conditions contained in this Annex A-1 and the Agreement, the ACN Entities shall
furnish to the WorldGate Entity specified by WorldGate (the “Applicable WGAT
Entity”) the services of the Seconded Employees.
 
(a)           Seconded Employees shall remain employees of the applicable ACN
Entity and shall remain on the payroll of the applicable ACN Entity, but shall
perform services for and, to the fullest extent permitted by applicable law,
under the sole supervision, direction and control of the Applicable WGAT
Entity.  The Applicable WGAT Entity shall direct and control the Seconded
Employees in the manner and method of performing services for the Applicable
WGAT Entity; provided that, the Applicable WGAT Entity shall not direct or cause
any Seconded Employee to act or omit to act where such act or omission would
violate applicable law or regulations.  The ACN Entities shall have no
responsibility for, or control over, the day-to-day work activities of any
Seconded Employee.  The Applicable WGAT Entity shall be solely responsible for
each Seconded Employee’s actions in connection with their assigned duties for
the Applicable WGAT Entity as if they were employees of the Applicable WGAT
Entity.  Seconded Employees shall not, during the period in which they are
Seconded Employees, be required by any ACN Entity to provide any material
services to any ACN Entity or to devote any material time to efforts or
activities sponsored by or for the direct benefit of any ACN Entity.  The ACN
Entities make no representations or warranties, express or implied, concerning
(i) any service rendered or to be rendered by a Seconded Employee hereunder,
(ii) any Seconded Employee’s compliance with his or her obligations set forth in
a Seconded Employee Letter Agreement (as defined below), or (iii) the fitness,
qualifications, experience or other attributes of any Seconded Employee.  For
the avoidance of doubt, the Services contemplated by Annex A-1 shall not be
subject to Sections 1.6 or 1.9 of the body of the Agreement.
 
(b)           The applicable ACN Entity shall continue to pay the compensation,
withhold and pay taxes and make other deductions and, to the extent permitted by
the Plans and by applicable law, provide the benefits to which the Seconded
Employees are entitled pursuant to the Plans, in each case, in a timely
manner.  The applicable ACN Entity shall determine in its sole discretion the
compensation and benefits that are provided to each Seconded Employee; provided
that, such ACN Entity shall notify the Applicable WGAT Entity in writing in
advance of any change in such compensation or benefits that would materially
increase the Payroll Costs associated with any Seconded Employee.

 
A-1 Page 2

--------------------------------------------------------------------------------

 
 
2.2           Limitation on Provision of Services of Seconded
Employees.  Notwithstanding anything herein to the contrary, no provision of
this Agreement shall obligate any ACN Entity to provide (or continue to provide)
the services of a Seconded Employee pursuant hereto if such ACN Entity
determines, in its sole discretion, that to do so would (i) interfere with the
conduct of its business in the ordinary course, (ii) violate any applicable law,
rule, regulation, judgment, order or decree, (iii) constitute a default or give
rise to any right of termination, cancellation or acceleration of any right or
to a loss of any benefit to which such ACN Entity is entitled under any
provisions of any agreement or other instrument binding on such ACN Entity or
(iv) violate any obligation or duty owed by any Seconded Employee to such ACN
Entity.  In furtherance of the foregoing, if any term or provision of this
Agreement or the performance thereof would result in any of the foregoing, the
Parties agree that any such provision shall be modified accordingly so as to not
result in any of the foregoing.
 
2.3           Seconded Employee Letter Agreement.  Notwithstanding any Seconded
Employee’s employment by an ACN Entity, prior to any Seconded Employee’s
commencement of services to the Applicable WGAT Entity hereunder, ACN shall
require each Seconded Employee to execute and deliver to ACN a Seconded Employee
Letter Agreement (a “Seconded Employee Letter Agreement”) substantially in the
form attached as Exhibit 2 to this Annex A-1 (and ACN shall deliver a copy
thereof to the Applicable WGAT Entity), which shall require, among other things,
such Seconded Employee to agree to abide by and comply with all applicable
policies and procedures of the Applicable WGAT Entity.  Nothing in this
Agreement or in the Seconded Employee Letter Agreement shall alter the “at-will”
status of any Seconded Employee or the ability of ACN to terminate the
employment of any Seconded Employee at any time, for any reason or for no
reason.
 
2.4           Intellectual Property Matters.  ACN, on behalf of itself and the
other ACN Entities, agrees that any and all intellectual property developed by
any Seconded Employee during the secondment, including without limitation all
ideas, formulas, concepts, themes, inventions, designs, improvements, fund
management and administration, accounting systems, processes, computer software,
and discoveries conceived, developed, learned, or written by any Seconded
Employee, individually or jointly in collaboration with employees of any
WorldGate Entity, shall belong to and be the sole and exclusive property of the
Applicable WGAT Entity, are “works made for hire” as that term is defined in the
copyright laws of the United States, and shall be assigned promptly by the
Seconded Employee to the Applicable WGAT Entity.  ACN, on behalf of itself and
the other ACN Entities, agrees that the Applicable WGAT Entity is the sole and
absolute owner of all patents, copyrights, trademarks, and other property rights
to any of the intellectual properties described in the first sentence of this
Section 2.4 and ACN will, and will cause the other ACN Entities to, fully assist
the Applicable WGAT Entity to obtain the patents, copyrights, trademarks, or
other property rights to all such inventions, improvements, discoveries,
formulas, fund management and administration, accounting systems, processes, or
computer software, and ACN will, and will cause the other ACN Entities to,
execute all documents and do all things necessary to vest the Applicable WGAT
Entity with full and exclusive title and protect against infringement by
others.  This Section 2.4 shall not apply to intellectual property or rights
therein derived from any ACN Entity’s or any Seconded Employee’s activities
prior to the time the Parties entered into the Agreement.  This section shall
not apply to assign to any ACN Entity or any WorldGate Entity any Seconded
Employee’s rights in any invention that such Seconded Employee developed
entirely on his or her own time without using any WorldGate Entity’s equipment,
supplies, facilities or information, unless the invention (a) relates directly
to the business of any WorldGate Entity; (b) relates directly to any WorldGate
Entity’s actual or demonstrably anticipated research and development; or (c)
results from any work performed by such Seconded Employee for any WorldGate
Entity pursuant to this Agreement.

 
A-1 Page 3

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
EXPENSES
 
3.1           Reimbursement Of Payroll Costs.  The Applicable WGAT Entity shall
reimburse ACN for all Payroll Costs associated with the Seconded Employees
during the period of secondment for each such Seconded Employee.
 
3.2           Method Of Reimbursement.  ACN will provide the Applicable WGAT
Entity with monthly invoices setting forth the Payroll Costs (in reasonable
detail) for the preceding month and the cumulative amount of Payroll Costs (in
reasonable detail) remaining unpaid.  On or before the later of (a) December 31,
2010 or (b) the date WorldGate has sufficient cash generated from the operations
of WorldGate to pay any outstanding Payroll Costs (such later date, the “Initial
Payment Date”), the Applicable WGAT Entity shall pay, by wire transfer of
immediately available funds to an account designated in advance by ACN, an
amount equal to the lesser of (i) the aggregate amount of Payroll Costs
remaining unpaid or (ii) twenty percent (20%) of the amount of cash generated
from the operations of WorldGate for the most recent fiscal quarter immediately
preceding the Initial Payment Date for which WorldGate has publicly released its
financial statements.  After the Initial Payment Date, within ninety (90) days
after the delivery of each such invoice, the Applicable WGAT Entity shall pay,
by wire transfer of immediately available funds to an account designated in
advance by ACN, the lesser of (i) the aggregate amount of Payroll Costs
remaining unpaid or (ii) twenty percent (20%) of the amount of cash generated
from the operations of WorldGate for the most recent fiscal quarter immediately
preceding the date of such invoice for which WorldGate has publicly released its
financial statements.  The Applicable WGAT Entity shall have no right of offset
with respect to its payment obligations hereunder.
 
ARTICLE IV
 
TERMINATION OF SECONDED EMPLOYEE SERVICES
 
4.1           Termination By WorldGate.  WorldGate may, in its sole discretion,
terminate the services provided to any WorldGate Entity by any Seconded Employee
at any time by providing thirty (30) days’ advance written notice thereof to ACN
specifying the effective date of such termination.

 
A-1 Page 4

--------------------------------------------------------------------------------

 
 
4.2           Termination By ACN.  ACN may, in its sole discretion, terminate
the provision of services to any WorldGate Entity by any Seconded Employee at
any time by providing sixty (60) days’ advance written notice thereof to
WorldGate specifying the effective date of such termination.
 
4.3           Termination of Agreement.  The services of all Seconded Employees
to the any WorldGate Entity will automatically terminate (without any further
notice to either Party) effective upon the termination of the Agreement in
accordance with Article III of the Agreement.
 
4.4           Effect of Termination of Services.  As of the effective date of
any termination in accordance with Section 4.1, Section 4.2 or Section 4.3, or
as of the date of the termination of any Seconded Employee’s employment with ACN
for any other reason, such Seconded Employee shall cease to be a Seconded
Employee.
 
ARTICLE V
 
INDEMNIFICATION
 
5.1           General.
 
 (a)           WorldGate acknowledges and agrees that the Seconded Employees and
the services they provide are provided as an accommodation to WorldGate, and
that ACN shall neither indemnify nor have any liability to any WorldGate Entity
for any Loss relating to or arising out of (i) the availability or continued
employment of any Seconded Employee, (ii) the performance of services by any
Seconded Employee, or (iii) any Seconded Employee’s compliance with its
obligations under a Seconded Employee Letter Agreement, in each case except to
the extent that any such Loss results from the bad faith, gross negligence,
fraud or willful misconduct of ACN.
 
 (b)           WorldGate agrees to indemnify, defend and hold harmless the ACN
Entities and their Related Persons from, against and in respect of Losses
imposed on, sustained, incurred or suffered by or asserted against any ACN
Entity or any of their Related Persons relating to or arising out of the
performance by the WorldGate Entities of their obligations under this Annex  A-1
and any claim, charge, action, suit or proceeding brought by any Seconded
Employee under any federal, state or local employment law other than for payment
of any compensation to any Seconded Employee, in each case except to the extent
that any such Loss results from the bad faith, gross negligence, fraud or
willful misconduct of any ACN Entity.
 
 (c)           ACN agrees to indemnify, defend and hold harmless the WorldGate
Entities and their Related Persons from, against and in respect of any Loss,
imposed on, sustained, incurred or suffered by or asserted against any WorldGate
Entity or any of their Related Persons relating to or arising out of the
performance by the ACN Entities of their obligations under this Annex  A-1 and
any claim, charge, action, suit or proceeding brought by any Seconded Employee
with respect to the payment of any compensation to any Seconded Employee, in
each case except to the extent that any such Loss results from the bad faith,
gross negligence, fraud or willful misconduct of any WorldGate Entity.

 
A-1 Page 5

--------------------------------------------------------------------------------

 
 
5.2           Workers Compensation.  Without limiting the provisions of
Section 5.1 of this Annex A-1, WorldGate hereby agrees to indemnify, defend and
hold harmless the ACN Entities and their Related Persons for any workers’
compensation claims liability the ACN Entities incur with respect to a Seconded
Employee arising out of any injury or condition incurred during or caused by
work performed for or on behalf of the Applicable WGAT Entity by such Seconded
Employee; it being understood that to the extent any ACN Entity is compensated
by a third party with respect to such liability, or such liability is assumed by
a third party, the amount owed by WorldGate to the ACN Entities and their
Related Persons with respect to such liability shall be offset by the amount of
such compensation or assumption.  ACN will, and will cause the other ACN
Entities to, use its commercially reasonable efforts to obtain compensation or
assumption for such liability from any relevant third party (including
applicable insurance companies, but not including any WorldGate Entity).
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
A-1 Page 6

--------------------------------------------------------------------------------

 

Exhibit 1 to Annex A-1
 
Seconded Employees
 
No seconded employees are contemplated as of the date of the Agreement.

 
 

--------------------------------------------------------------------------------

 

Exhibit 2 to Annex A-1
 
Form of Seconded Employee Letter Agreement
 
[Date]
 
[Seconded Employee Name]
[Address]
 
Re: Secondment To WorldGate Service, Inc.
 
Dear [Secondee Name]:
 
This letter confirms the basis upon which, while still employed by [identify
relevant ACN Entity] (“ACN”), you will be seconded (the “Secondment”) to
WorldGate Service, Inc. (“WorldGate”).
 
1.           During the Secondment, while you will remain an ACN employee and
will not be a WorldGate employee, your employment remains at will, meaning you
or ACN can terminate your employment at any time, for any reason or for no
reason, and you will be supervised and directed, to the fullest extent permitted
by applicable law, by WorldGate.  You will work at WorldGate’s premises, unless
otherwise jointly notified to you by WorldGate and ACN.  Additionally, the
Secondment is at will, and either WorldGate or ACN can terminate it at any
time.  ACN or WorldGate will notify you if and when your Secondment is
terminated.  If during your Secondment you have any questions regarding your
employment by ACN or the terms of the Secondment, you can contact ACN’s Vice
President of Human Resources for assistance.
 
2.           ACN will continue to provide and determine your salary, benefits
and other compensation on the same basis ACN has done to date.
 
3.           During the Secondment, you shall in no event represent that you are
acting on behalf of ACN or have any authority to do so, nor shall you represent
that you are in any respect controlled by ACN.
 
4.           During the Secondment you will report to the person(s) designated
by WorldGate and your duties will be those which WorldGate reasonably requests
you to perform.
 
5.           During the Secondment you will comply with all (a) internal
policies, rules, regulations, and procedures and employee handbooks of both ACN
and WorldGate (including, without limitation and as applicable, with respect to
confidentiality, conflicts of interest, code of ethics, intellectual property
and invention assignment, insider trading, sexual harassment and substance
abuse) as the same may be amended from time to time and provided to you, and
(b) applicable state, local and federal laws whether now existing or hereafter
adopted applicable to the business of WorldGate.  You agree to execute and
deliver to WorldGate, upon its request, a countersigned copy of any internal
WorldGate policy, rule, regulation or procedure that is generally applicable to
similarly situated employees of WorldGate.  In the event you believe that there
is a conflict between the internal policies, procedures or employee handbooks of
ACN and WorldGate, you should promptly raise such concerns with your WorldGate
supervisor.

 
 

--------------------------------------------------------------------------------

 
 
6.           You will devote your full time and attention to your Secondment
duties unless otherwise agreed by ACN and WorldGate and jointly notified to
you.  You agree to use reasonable skill and care in carrying out your duties for
WorldGate and you will act at all times in the best interests of WorldGate
(including fulfilling any duty of loyalty to WorldGate that you would have if
WorldGate were your employer).  In the event you believe you have an actual or
potential conflict of interest at any time between the interests of WorldGate
and the interests of ACN, you should promptly raise such concerns with your
WorldGate supervisor.  Any such actual or potential conflict of interest should
be resolved in favor of WorldGate during your Secondment.
 
7.           The Secondment will terminate automatically if your employment with
ACN ends for any reason or if you are no longer lawfully entitled to work in the
United States.
 
8.           You acknowledge that the Secondment may result in your exposure and
access to confidential and proprietary information of WorldGate and its
subsidiaries, parent company, customers, suppliers and other third parties,
including, but not limited to, accounting systems, processes, computer software,
customer and supplier lists, due diligence files, financial information,
business strategies and personal information about WorldGate, its subsidiaries
and parent company and their respective employees, to which information you may
not have had access to prior to the Secondment to WorldGate and which
information is of significant value to WorldGate and its subsidiaries, parent
company, customers, suppliers and other third parties.  You agree that you shall
not, other than on WorldGate’s behalf, at any time during your Secondment to
WorldGate and thereafter, make available, divulge, disclose, or communicate in
any manner whatsoever to anyone including, but not limited to, any person, firm,
corporation, investor, member of the media, or entity, including without
limitation ACN, any such confidential or proprietary information, or use any
such confidential or proprietary information for any purpose other than on
WorldGate’s behalf, unless previously authorized to do so in writing by a duly
authorized officer of WorldGate, required by law or court order, or such
confidential or proprietary information has become publicly available other than
by reason of a breach by you of such agreement, or of another individual’s or
entity’s violation of an obligation not to disclose such information.  Should
you be required by law or court order to disclose such confidential or
proprietary information, you agree to give WorldGate such notice as is
reasonably practicable under the circumstances so as to allow WorldGate to
challenge such application of the law or court order, or otherwise to attempt to
limit the scope of such disclosure.  This paragraph shall apply to all
confidential and proprietary information of WorldGate and its subsidiaries,
parent company, customers, suppliers and other third parties, regardless of when
such information is or was disclosed to you.  You acknowledge that WorldGate
shall have the right to enforce your agreements under this paragraph.  You
further acknowledge that a breach of this paragraph would cause a loss to
WorldGate for which it could not reasonably or adequately be compensated by
damages in an action at law, that remedies other than injunctive relief could
not fully compensate WorldGate for a breach of this paragraph, and that,
accordingly, WorldGate shall be entitled to injunctive relief to prevent any
breach or continuing breaches of this paragraph.  It is the your intention and
the intention of WorldGate that if, in any action before any court empowered to
enforce your agreements in this paragraph, any term, restriction, covenant, or
promise is found to be unenforceable, then such term, restriction, covenant, or
promise shall be deemed modified to the extent necessary to make it enforceable
by such court.

 
2

--------------------------------------------------------------------------------

 
 
This letter is governed by, and will be interpreted in accordance with, the laws
of the State of Delaware without reference to its principles of conflicts or
choice of laws.  The provisions of this letter are intended for the benefit of
ACN and WorldGate.
 
Please sign and date the enclosed copy of this letter to confirm your acceptance
of the terms of the Secondment and the variation to your existing terms and
conditions of employment by this letter.  You should then return it to
[________] as soon as possible.  If you have any questions about this letter or
the Secondment, please contact [_______] at [_________] or via e-mail at
[___________].
 

 
Sincerely,
     
[identify ACN entity],
 
a Delaware corporation
     
By:  
     
Name:
   
Title:

 
I hereby accept the Secondment to WorldGate and acknowledge and agree to the
terms and conditions set out in this letter.  I acknowledge and agree that this
letter varies the terms and conditions of my employment with ACN, but that I
remain an at will employee of ACN and the at-will nature of my employment with
ACN can only be changed pursuant to a writing executed by me and a duly
authorized officer of ACN.
 

 
Signed: 
 




 
Print Name: 
 




 
Date: 
 


 
3

--------------------------------------------------------------------------------

 

Annex A-2
Use of EMI Test Chamber


Service Description:
 
ACN shall provide the EMI Test Chamber to WorldGate.
     
Location of Service:
 
3190 Tremont Avenue, Trevose, PA 19053, or such other location where the EMI
Test Chamber is relocated to by WorldGate.
     
EMI Fee:
 
$1,937.50 per month for 24 months.
     
Payment Terms:
 
On or before the later of (a) December 31, 2010 or (b) the date WorldGate has
sufficient cash generated from the operations of WorldGate to pay the aggregate
outstanding Payroll Costs (as defined in Annex A-1) plus the aggregate
outstanding amount of the EMI Fee (such later date, the “EMI Payment Date”),
WorldGate shall pay, by wire transfer of immediately available funds to an
account designated in advance by ACN, an amount equal to the lesser of (i) the
aggregate outstanding amount of the EMI Fee remaining unpaid or (ii) ten percent
(10%) of the amount of cash generated from the operations of WorldGate for the
most recent fiscal quarter immediately preceding the EMI Payment Date for which
WorldGate has publicly released its financial statements.  Within ninety (90)
days after the EMI Payment Date, WorldGate shall pay, by wire transfer of
immediately available funds to an account designated in advance by ACN, the
aggregate outstanding amount of the EMI Fee remaining unpaid.
     
Title Transfer:
 
Title to the EMI Test Chamber shall transfer, free and clear of all liens and
encumbrances, to WorldGate upon payment to ACN of the EMI Fee.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 


Annex A-3
Administrative and Travel Support


Service Description:
 
ACN shall provide administrative and travel support to WorldGate as requested by
WorldGate.
     
Administrative Fees:
 
ACN and WorldGate shall agree on an hourly or project fee for administrative
support services to be provided.  Administrative fees shall also include the
actual out-of-pocket expenses incurred by ACN or any employee of ACN providing
administrative support to WorldGate in the course of such employee’s performance
of administrative support services and paid or reimbursed by ACN, as reasonably
determined by ACN using its usual methods of cost accounting.
     
Travel Costs:
 
Actual out-of-pocket costs paid by ACN to third parties for travel services
requested and utilized by WorldGate and its employees and directors.
     
Accounting:
 
ACN shall provide a full accounting of outstanding Administrative Fees and
Travel Costs as and when requested by WorldGate.
     
Payment Terms:
 
On or before the later of (a) December 31, 2010 or (b) the date WorldGate has
sufficient cash generated from the operations of WorldGate to pay the aggregate
outstanding Payroll Costs (as defined in Annex A-1) plus the aggregate
outstanding amount of the EMI Fee (as defined in Annex A-2) plus the aggregate
outstanding amount of Administrative Fees and Travel Costs (such later date, the
“Admin Payment Date”), WorldGate shall pay, by wire transfer of immediately
available funds to an account designated in advance by ACN, an amount equal to
the lesser of (i) the aggregate outstanding amount of the Administrative Fees
and Travel Costs remaining unpaid or (ii) ten percent (10%) of the amount of
cash generated from the operations of WorldGate for the most recent fiscal
quarter immediately preceding the Admin Payment Date for which WorldGate has
publicly released its financial statements.  Within ninety (90) days after the
Admin Payment Date, WorldGate shall pay, by wire transfer of immediately
available funds to an account designated in advance by ACN, the aggregate
outstanding amount of the Administrative Fees and Travel Costs remaining unpaid.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

Annex A-4
Real Estate Co-Location and Customer Operations Services


Service Description:
 
ACN shall provide to WorldGate office space (both for customer operations and
for general office use), telecommunications and electronic communications
services, computer support, recruiting services, tax and regulatory advice,
force management and other requested services relating to a telecommunications
customer operation center, in each case as requested by WorldGate.  For the
avoidance of doubt, the Services contemplated by Annex A-4 shall not be subject
to Section 1.9 of the body of the Agreement.
     
Location of Service:
 
1000 Progress Place, Concord, North Carolina 28025, or such other location by
mutual agreement of ACN and WorldGate.
     
Real Estate Fees:
 
Incremental out-of-pocket costs incurred by ACN in order to provide office space
(both for call center operations and for general office use) to WorldGate, as
reasonably determined by ACN using its usual methods of cost accounting.
     
Operations Fees:
 
Incremental out-of-pocket costs incurred by ACN in order to provide the customer
operations services to WorldGate, as reasonably determined by ACN using its
usual methods of cost accounting.
     
Invoicing:
 
ACN will provide WorldGate with monthly invoices setting forth the Real Estate
Fees and Operations Fees (in reasonable detail) for the preceding month and the
cumulative amount of Real Estate Fees and Operations Fees (in reasonable detail)
remaining unpaid.
     
Payment Terms:
 
On or before the later of (a) December 31, 2010 or (b) the date WorldGate has
sufficient cash generated from the operations of WorldGate to pay the aggregate
outstanding Payroll Costs (as defined in Annex A-1) plus the aggregate
outstanding amount of the EMI Fee (as defined in Annex A-2) plus the aggregate
outstanding amount of Administrative Fees (as defined in Annex A-3)  and Travel
Costs (as defined in Annex A-3)  plus the aggregate outstanding amount of Real
Estate Fees and Operations Fees (such later date, the “OF Payment Date”),
WorldGate shall pay, by wire transfer of immediately available funds to an
account designated in advance by ACN, an amount equal to the lesser of (i) the
aggregate outstanding amount of the Real Estate Fees and Operations Fees
remaining unpaid or (ii) ten percent (10%) of the amount of cash generated from
the operations of WorldGate for the most recent fiscal quarter immediately
preceding the OF Payment Date for which WorldGate has publicly released its
financial statements.  Within ninety (90) days after the OF Payment Date,
WorldGate shall pay, by wire transfer of immediately available funds to an
account designated in advance by ACN, the aggregate outstanding amount of the
Real Estate Fees and Operations Fees remaining unpaid.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 


Annex A-5
Provisioning of VOIP Communication Devices


ACN Digital Phone Service, LLC, a Delaware limited liability company, with its
principal place of business at 1000 Progress Place, Concord, North Carolina
28025 (“ACN DPS”) and Ojo Video Phones LLC, a Pennsylvania limited liability
company with its principal place of business at 3190 Tremont Avenue, Trevose,
Pennsylvania (“WGAT Sub”) agree to the following business terms:
 
A)
Ordering of Products.  WGAT Sub will purchase from ACN DPS, from time to time,
the Iris 3000 video phone (the “Product”) with the specifications mutually
agreed to by ACN DPS and WGAT Sub.  At such time or times and in amounts as
mutually agreed by the parties, WGAT Sub will provide ACN DPS with a written
order regarding the quantity, collateral and shipping destination for the
Product.  Risk of loss for the Product will pass to WGAT FOB destination.

 
B)
Purchase Price.  The price to be paid by WGAT Sub for each unit of Product shall
be the amount incurred by ACN DPS to manufacture the phone without any markup,
plus the costs and expenses for shipping and handling the Products to a location
to be specified by WGAT Sub (the “Purchase Price”).

 
C)
Payment of Purchase Price.  ACN DPS will provide WGAT Sub with monthly invoices
setting forth the separate line items for each category of costs included in the
Purchase Price (in reasonable detail) incurred by WGAT Sub for the preceding
month and the cumulative amount owed by WGAT Sub to ACN DPS (in reasonable
detail) remaining unpaid under this Annex A-5, including without limitation any
carrying costs as described herein.  The Purchase Price for each Product is due
and payable thirty (30) days after the date of receipt of the invoice from ACN
DPS by WGAT Sub relating to such Product.  Notwithstanding the foregoing, if
WGAT Sub has paid ACN DPS all outstanding amounts under paragraph D of this
Annex A-5 when due, WGAT shall not be in default under this Annex A-5 or the
Agreement if WGAT Sub fails to pay ACN DPS the Purchase Price for each Product
as contemplated by this paragraph C of Annex A-5; provided, however, that WGAT
Sub must pay outstanding invoices with respect to Product, to the extent
commercially reasonable, upon WGAT Sub having sufficient cash generated from the
operations of WGAT Sub (after payment of any other due and outstanding amounts
under the Agreement (including the other Annexes to the Agreement)) to pay such
outstanding invoiced amounts, regardless of whether WGAT Sub is current in
payment of its carrying costs pursuant to paragraph D of this Annex A-5.

 
D)
Product Carrying Costs.  WGAT Sub will pay ACN DPS a carrying cost of one
percent (1%) per month applied to the total value in a given month of Product
received by WGAT Sub and for which WGAT Sub has not paid the Purchase Price in
accordance with this Annex-A-5.  The carrying cost (1) will not be applied to
Product within the first thirty (30) days after receipt of the invoice relating
to delivery of such Product, (2) will apply monthly thereafter until WGAT Sub
has made full payment with respect to such Product and (3) shall be due and
payable thirty (30) days after the date of receipt of the invoice from ACN DPS
by WGAT Sub relating to such carrying cost.

 
 
 

--------------------------------------------------------------------------------

 
 
E)
Security Interest.  ACN DPS shall have a purchase money security interest in all
Product received by WGAT Sub for which WGAT Sub has not made full payment to ACN
DPS, such interest securing WGAT Sub’s payment obligation under this Annex
A-5.  WGAT Sub further agrees that it will:

 
 
1.
not create or permit to exist any lien, security interest or other charge or
encumbrance upon or with respect to the Product other than any security interest
contemplated by any financing that may be provided by WGI Investor LLC to WGAT
Sub;

 
 
2.
maintain all Product in good condition and repair;

 
 
3.
maintain, or cause to be maintained, insurance against fire and such other
hazards, sufficient to cover the value of Product received by WGAT Sub and
naming the Secured Party as a loss payee.  Such insurance shall be
non-cancellable except upon thirty (30) days’ prior written notice to ACN
DPS.  The Debtor will furnish to the Secured Party such evidence of insurance
upon request.

 
 
4.
make the Product available for inspection by ACN DPS; and, when requested,
furnish the Secured Party any information regarding the Debtor’s business
affairs and financial condition within a reasonable time after written request
therefor.

 
F)
Warranty.

 
 
1.
The Products purchased under this Agreement are warranted by ACN DPS to be free
from defects in materials and workmanship at the time of delivery and for a
period of either twelve (12) months starting from the date of commencement of
commercial operation or use of the Product, or eighteen (18) months starting
from the date of delivery, whichever is longer.  WGAT Sub will accumulate all
allegedly defective Products, and will ship them to ACN DPS in 100 piece
increments, at ACN DPS’s cost.

 
 
2.
The above warranty shall not apply to any defects or deficiency arising from:

 
 
a.
Any interference with Products which is not as a result of normal usage (for
instance, but not limited to, by not following the instructions given in the
user’s manual);

 
 
b.
Any modification made to the Products by WGAT Sub or other third party not duly
authorized by ACN DPS;

 
 
c.
Any WGAT Sub provided, consigned or designated hardware, software, and/or
service, which are incorporated in the Products and are not authorized or
approved for use with the Products by ACN DPS; provided, however, that any
provided, consigned or designated hardware, software, and/or service relating to
the deltathree, inc. network shall be deemed authorized and approved for use
with the Products by ACN DPS;

 
 
 

--------------------------------------------------------------------------------

 
 
 
d.
Any operation or use of any of the Products in combination with other hardware,
software or system not furnished or authorized by ACN DPS; provided, however,
that any operation or use of the Products in combination with the deltathree,
inc. network shall be deemed authorized by ACN DPS;

 
 
e.
Any accident or deterioration or as a result of the occurrence of an event such
as damage by water, fire, explosion or lightening;

 
 
f.
Any malfunctions resulting from negligent operation or unfit operating
environment; or

 
 
g.
Any malicious act or intentional damage committed by any person whatsoever.

 
 
3.
EXCEPT AS PROVIDED IN SECTION C-4 BELOW, THE FOREGOING WARRANTY IS EXCLUSIVE AND
IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO, ANY WARRANTY OR MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.  ACN
DPS SHALL HAVE NO RESPONSIBILITY FOR ANY PARTICULAR APPLICATION FOR ANY
PRODUCTS.

 
 
4.
In addition to the warranty above, ACN DPS hereby represents, warrant and agrees
that (a) the Products shall, at the time of receipt by WGAT Sub, be new
Products, be free from any material design defects or defects in workmanship or
materials and shall substantially perform in the manner for which such Products
were designed; (b) to the knowledge of ACN DPS or of UMEC, a Taiwan corporation
and manufacturer of the Product, the Products shall comply with all applicable
laws, statutes, regulations, rules, ordinances and judicial or governmental
agency orders; (c) all intellectual property rights embodied or contained in the
Product, including the software and firmware, shall and do not infringe upon or
violate any intellectual property right, including copyright, trademark, service
mark, trade secret, patent, trade dress, trade name or any other proprietary
right of any third parties; and (d) to the extent applicable, each Product
shall, at ACN DPS’s option, either (i) contain, on the outside surface of all
exposed power cords, cables, or wires, no more than 300 parts per millions of
lead by weight; or (ii) be accompanied by the following warning
label:  “WARNING:  The cord(s) on this product contain(s) lead, a chemical known
to the State of California to cause birth defects or other reproductive
harm.  Wash hands after handling.”  If ACN DPS elects to utilize option (d)(i)
above, ACN DPS shall use commercially reasonable efforts to make available to
WGAT Sub test results verifying that the lead content of the Product cords,
cables or wires does not exceed 300 parts per million, using a testing method of
sufficient sensitivity to establish a limit of quantification (as distinguished
from detection) of less than 300 parts per million.  If ACN DPS elections to
utilize option (d)(ii) above, the warning shall appear in the same section of
the label that contains other safety information, if any, or near its displayed
price and/or UPC code.  Moreover, the word “WARNING” shall appear in all capital
letters and in bold and italicized typeface.  If space does not permit the
warning to be inserted into the label, it shall be prominently affixed to each
Product until itself or to each Product unit packaging.  Type shall be similar
in size to that used to convey other important information regarding use of the
Product.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
ACN DPS agrees to indemnify, defend and hold the WorldGate Entities and their
respective Related Persons harmless from and against any claim, suit or
proceeding to the extent such claim or proceeding is based on a claim related to
ACN DPS’s obligations under Section 1(D)(4) of this Annex A-5; provided that,
ACN DPS is notified promptly in writing and given complete authority,
information and assistance required for defense of same, and ACN DPS shall pay
all damages as a result thereof.  ACN DPS, however, shall not be responsible for
any settlement made by WGAT Sub or their respective Related Persons without ACN
DPS’s prior written consent.

 
E)
License.  Subject to the terms and conditions of this Agreement, ACN DPS grants
to WGAT Sub a non-exclusive, perpetual, fully paid, royalty free, worldwide
license to distribute firmware and software used solely with or embedded in the
Products, in executable form only, solely as used with or embedded in Product
furnished to WGAT Sub by ACN DPS under this Agreement in order to enable WGAT
Sub’s customer’s to use the Products.   Subject to the terms and conditions of
this Agreement, ACN DPS grants to WGAT Sub a non-exclusive, perpetual, fully
paid, royalty free, worldwide license to use, revise, print and distribute any
materials or documentation associated with the Products in connection with WGAT
Sub’s use or sale of the Products.

 
F)
Acknowledgment.  ACN DPS acknowledges and agrees to be bound by the terms of the
Agreement to which this Annex A-5 forms a part (1) as an “ACN Entity” and as a
“Provider” in Articles 1, 2, 3 and 4 of the Agreement and (2) as if ACN DPS was
a “Party” in Article 5 of the Agreement.  WGAT Sub acknowledges and agrees to be
bound by the terms of the Agreement to which this Annex A-5 forms a part (i) as
a “WorldGate Entity” and as a “Recipient” in Articles 1, 2, 3 and 4 of the
Agreement and (ii) as if WGAT Sub was a “Party” in Article 5 of the Agreement.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, WGAT Sub and ACN DPS have executed and delivered this Annex
A-5 by their duly authorized officers as of October 12, 2009.
 

 
ACN Digital Phone Service, LLC
     
By:  
   /s/ Dave Stevanovski
   
Name: Dave Stevanovski
   
Title: President
           
Ojo Video Phones LLC
     
By: WorldGate Communications, Inc., its sole member
     
By: 
   /s/ Christopher V. Vitale
   
Name: Christopher V. Vitale
   
Title: SVP, General Counsel and Secretary

 
 
 

--------------------------------------------------------------------------------

 


Annex B


WorldGate Services


No WorldGate Services are contemplated as of the date of the Agreement.

 
 

--------------------------------------------------------------------------------

 